DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Preliminary Amendment, filed on June 11th, 2021, has been entered and acknowledged by the Examiner.
Claim(s) 1-20 are pending in the instant application.
Claim(s) 20 are withdrawn from consideration due to being directed to a non-elected invention (without traverse).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. 
Drawings
The drawings were received on September 30th, 2019.  These drawings are considered acceptable by Examiner. 
Claim Objection(s)
Claim(s) 1 are objected to because of the following informalities:  In line 7, the phrase “of the each LED chip” appears to be grammatically incorrect.  Examiner suggests modifying the phrase to – of each LED chip – in order to place the claim in better form.
Claim(s) 2 are objected to because of the following informalities:  In line 4, the phrase “detecting the each partition” appears to be grammatically incorrect.  Examiner .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



i.	Claim(s) 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 & 19 recite a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim(s) 1 & 19 recite the broad recitation “more than one LED chip arranged at an interval of N LED chips”, and the claim also recites “N is … equal to 0” which is the narrower statement of the range/limitation because in the broad recitation the presence of intervals via LED chips is established, then in the narrowing recitation the presence of any interval of LED chips is eradicated with the language of N is “equal to 0.”  
Essentially, a broad recitation of intervals is claimed, then the intervals is omitted via “N is … equal to 0.”  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 2 recites an element “capable to” perform a function. It has been held that the recitation that an element is “capable to” perform a function is not a positive limitation but only requires the ability to so perform.  Hence, it does not constitute a limitation in any patentable sense.  In this case, the second detection group is “capable of independently detecting each partition,” here the prior art is only required to teach structure capable of performing the function as claimed.
Claim 7 is indefinite as it is not clear if the newly defined “the reflective layer” in line 3 is one and the same as the previously defined “an insulating reflective layer” (as recited originally in line 3 of Claim 7) or a new and distinct “a reflective layer”.  The Applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner understands, based upon the originally filed description and drawings, that the “”the reflective layer” of line 3 is intended to actually recite -- the insulating reflective layer--.
Claim(s) 9 & 13 recite the limitation “and/or”, the phrase renders the claim indefinite since the claim terminology should be in the alternative only.
Claim(s) 2-18 are rejected at least for their dependency on independent Claim 1.
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1-5, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al., (U.S. Pub. No. 2011/0043114 A1). 
Regarding Claim 1, Hsu et al., teaches a LED backlight module (“backlight module,” ¶ [0004], see at least Figs. 1), comprising a substrate (of module) and a plurality of LED chips (C1 to Cm-, “LED strings … and each LED string further includes a plurality of series-connected LEDs,” ¶ [0006]) arranged on the substrate (of module), wherein one first detection group (group defined as: “the open detector is coupled to the plurality of LED strings and the loop control unit, and is utilized for performing LED open detection on the plurality of LED strings according to the negative electrode voltages of the plurality of LED strings,” ¶ [0013]) is arranged on the substrate for each LED chip (C1 to Cm-) of more than one LED chip (C1 to Cm-) arranged at an interval of N LED chips (C1 to Cm-) connected in series (series-connected, as cited open detector is coupled to the plurality of LED strings and the loop control unit, and is utilized for performing LED open detection on the plurality of LED strings according to the negative electrode voltages of the plurality of LED strings,” ¶ [0013]) comprises a first positive electrode detection point (via “positive electrode,” ¶ [0013]) and a first negative electrode detection point (via “negative electrode,” ¶ [0013]), the first positive electrode detection point and the first negative electrode detection point of the first detection group are respectively connected to a positive electrode and a negative electrode of the each LED chip (C1 to Cm-).  
Regarding Claim 2, Hsu et al., teaches the LED backlight module according to claim 1, wherein a plurality of partitions (, intrinsically created via the LED component as a unitary body) are arranged on the substrate (of module), and each partition () of the plurality of partitions is provided with at least two LED chips (C1 to Cm, where m is at least 2 LED chips-) connected in series or parallel (series or parallel, as taught by Hsu et al.,), wherein the LED backlight module further comprises a second detection group (via second interval as depicted in Fig. 1; “the open detector is coupled to the plurality of LED strings and the loop control unit, and is utilized for performing LED open detection on the plurality of LED strings according to the negative electrode voltages of the plurality of LED strings,” ¶ [0013]) capable of independently detecting the each partition, wherein the second detection group comprises a second positive electrode detection point (via “positive electrode,” ¶ [0013]) and a second negative electrode detection point (via “positive electrode,” ¶ [0013]), the second positive electrode detection point and the second negative electrode detection point of ).  
Regarding Claim 3, Hsu et al., teaches the LED backlight module according to claim 2, wherein a number of the plurality of partitions is M, and a sum of a number of second positive electrode detection points (via “positive electrode,” ¶ [0013]) and a number of second negative electrode detection points (via “negative electrode,” ¶ [0013]) is at least M+1 (since there are at least Cm, where m is greater than at least 1, Fig. 1).  
Regarding Claim 4, Hsu et al., teaches the LED backlight module according to claim 1, wherein the substrate has a first surface (surface of module), the plurality of LED chips (C1 to Cm-, “LED strings … and each LED string further includes a plurality of series-connected LEDs,” ¶ [0006]) and the first detection group are arranged on the first surface (of module).  
Regarding Claim 5, Hsu et al., teaches the LED backlight module according to claim 1, wherein the substrate has a Page 2 of 712624558.1 6/11/2021first surface and a second surface opposite to the first surface, wherein the plurality of LED chips (C1 to Cm-, “LED strings … and each LED string further includes a plurality of series-connected LEDs,” ¶ [0006]) is arranged on the first surface, the first detection group is arranged on the second surface, a through via is formed through the substrate, a conductive element is disposed in the through via (via the wiring that accompanies each LED chip thereof), each conductive element is separately connected to one of the first detection group or the each LED chip.  
	Examiner notes that the relationship between the first and second surface is not specifically defined in the claims as presented since “opposite” does not restrict whether 
Regarding Claim 19, Hsu et al., teaches a display screen, comprising a LED backlight module (“backlight module,” ¶ [0004], see at least Figs. 1), wherein the LED backlight module comprises a substrate (of module) and a plurality of LED chips (C1 to Cm-, “LED strings … and each LED string further includes a plurality of series-connected LEDs,” ¶ [0006]) arranged on the substrate, wherein one first detection group (group defined as: “the open detector is coupled to the plurality of LED strings (C1 to Cm-) and the loop control unit, and is utilized for performing LED open detection on the plurality of LED strings according to the negative electrode voltages of the plurality of LED strings,” ¶ [0013]) is arranged on the substrate for each LED chip (C1 to Cm-) of more than one LED chip (C1 to Cm-) arranged at an interval of N LED chips (C1 to Cm-) connected in series, N is greater than or equal to 0, wherein the first detection group comprises a first positive electrode detection point (via “positive electrode,” ¶ [0013]) and a first negative electrode detection point (via “negative electrode,” ¶ [0013]), the first positive electrode detection Page 4 of 712624558.1 6/11/2021point and the first negative electrode detection point of the first detection group are respectively connected to a positive electrode and a negative electrode of the each LED chip (C1 to Cm-).
Regarding Claim(s) 6-11, 13, no prior art was found, however these claim(s) are rejected under 35 U.S.C. 112(b) (see rejection above in heading i).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.	Claim(s) 12 are rejected under 35 U.S.C. 103 as being obvious over Hsu et al., (U.S. Pub. No. 2011/0043114 A1).
Regarding Claim 12, Hsu et al., teaches the claimed invention (see rejection in Claim 1 above) except for the specific limitation of each of the plurality of LED chips having a beam angle greater than 1200.   
  However, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the beam angle, since optimization of workable ranges is considered within the skill of the art as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Further, one of ordinary skill in the art would entertain the idea of providing each of the plurality of LED chips having a beam angle greater than 1200 in order to improve viewing angle during operation of the backlight module, thereby increasing visibility overall.

Regarding Claim(s) 14, 16, Hsu et al., teaches the invention set forth above (see rejection in the corresponding claim(s) above).  Hsu et al., is silent regarding the LED packaging type. 
In the same field of endeavor, Lin et al., teaches plurality of LED chips (“chips,” ¶ [0039]) is packaged on the substrate by a packaging colloid, wherein the packaging colloid is one of a transparent packaging colloid (“cured transparent colloid,” ¶ [0039]), a YAG fluorescent powder colloid, KSF fluoride fluorescent powder or a quantum dot protective film (¶ [0039]) in order to prevent the unit from being damaged or affected by alternative lighting (¶ [0039]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the packaging type, as disclosed by Dai et al., in the device of Hsu et al., in order to prevent the unit from being damaged or affected by alternative lighting (¶ [0039]).   
Furthermore, one of ordinary skill in the art would have been led to using transparent colloid packaging as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would possess utility using another configuration (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

4.	Claim(s) 17, 18 are rejected under 35 U.S.C. 103 as being obvious over Hsu et al., (U.S. Pub. No. 2011/0043114 A1) in view of Chang et al., (U.S. Pub. No. 2008/0117637 A1).
Regarding Claim(s) 17-18, Hsu et al., teaches the invention set forth above (see rejection in the corresponding claim(s) above).  Hsu et al., is silent regarding a heat dissipation layer.  
In the same field of endeavor, Chang et al., teaches LED chips (13, see at least Figs, 1-5), wherein the plurality of LED chips (13) is arranged on the first surface, a heat dissipation layer (152, “flexible interwoven artery mesh” [Wingdings font/0xE0] “metal such as copper,” ¶ [0032]-¶ [0034]) is disposed on the second surface, wherein the heat dissipation layer is a copper layer in a form of mesh spots in order to prevent heat degradation that would otherwise occur.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the heat dissipation layer, as disclosed by Chang et al., in the device of Hsu et al., in order to prevent heat degradation that would otherwise occur.   
Furthermore, one of ordinary skill in the art would have been led to using a heat dissipation layer as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would possess utility using another configuration (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2012/0139868 A1 to Mamba et al.
Examiner's Note	
The Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hana Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R . If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Hana Featherly/
USPTO Art Unit 2875
Patent Examiner Hana Featherly


/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875